DETAILED ACTION
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1 (lines 4-8) recites “a railing hinge configured to couple a bottom end of the upper railing to a first portion of a stairwell; and a post hinge configured to couple a bottom end of the post to a second portion of the stairwell”; thus initially reciting the stairwell as only an intended use functional limitation.
Claim 24, which depends from claim 1, subsequently recites “wherein the stairwell is a bulkhead stairwell and in the stowed position the handrail system fits within the stairwell of the bulkhead”; thus positively claiming the stairwell as an element of the claimed invention.  
Accordingly claim 1 lines (4-8) should be amended to recite --a railing hinge coupling a bottom end of the upper railing to a first portion of a stairwell; and a post hinge coupling a bottom end of the post to a second portion of the stairwell-- in order to avoid rejection under 35 USC 112. 
Claim 16 (lines 6-9) recites “a railing hinge configured to couple a bottom end of the upper railing to a lower railing configured to be fixed at a first portion of a [stairwell]; and a post hinge configured to couple a bottom end of the post to a [second] portion of the stairwell”; thus initially reciting the stairwell as only an intended use functional limitation.
Claim 23, which depends from claim 16, subsequently recites “wherein the stairwell is a bulkhead stairwell and in the stowed position the handrail system fits within the stairwell of the bulkhead”; thus positively claiming the stairwell as an element of the claimed invention.  
Accordingly claim 16 (lines 6-9) should be amended to recite --a railing hinge coupling a bottom end of the upper railing to a lower railing fixed at a first portion of a stairwell; and a post hinge coupling a bottom end of the post to second portion of the stairwell-- in order to avoid rejection under 35 USC 112. 
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 3,463,457) in view of Kenton et al. (US 2006/0278472).
As to claims 1-3 and 7-9, Alexander discloses a handrail system, comprising: 
an elongate upper railing 16 having a top end coupled to a top end of a post 18 to form a corner; and
an elongated lower railing 14 fixed at a first portion of a stairwell, the lower railing being telescopically coupled to the upper railing;
wherein the upper railing is telescopically extended between a lowered, stowed position and an extended substantially vertical upright, use position;
wherein the upper railing and the lower railing are coaxial when the upper railing is in the extended, use position;
wherein the upper railing is oriented at an acute angle relative to the post in the extended, use position (Figures 1-3).
Alexander discloses a handrail system wherein the upper railing is telescopically extended between a lowered, stowed position and an extended, use position; instead of comprising a rigid one-piece upper handrail; a railing hinge coupling a bottom end of the upper railing to the lower railing; and a post hinge coupling a bottom end of the post to a second portion of the stairwell; wherein the railing hinge and the post hinge enable the upper railing to rotate between a lowered, stowed position and a substantially vertical upright, use position; wherein the railing hinge and the post hinge are constructed and arranged to rotate in the same direction; and wherein the railing hinge and the post hinge are aligned along the same center line.  
Kenton et al. teach a handrail system comprising a rigid one-piece handrail 16,18,20; a first hinge 24 coupling a bottom end of a first post 16 affixed to a railing 20 to a mounting surface 15; and a second hinge 24 coupling a bottom end of a second post 18 affixed to the rail to a second portion of the mounting surface; wherein the first and second hinges enable the railing to rotate between a lowered, stowed position and a substantially vertical upright, use position; wherein the first and second hinges are constructed and arranged to rotate in the same direction; and wherein the first and second hinges are aligned along the same center line; the aligned first and second hinges enabling the handrail to be quickly and easily manipulated between the lowered, stowed position and upright, use position (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handrail system disclosed by Alexander to comprise a rigid one-piece upper handrail rotatably mounted by aligned first and second hinges, as taught by Kenton, such that one hinge couples a bottom end of the upper railing to the lower railing and the other hinge couples a bottom end of the post to a second portion of the stairwell, in order to provide for quick, easy manipulation of the upper handrail between the lowered, stowed position and upright, use position.
As to claims 10, 11, 19 and 22, Alexander as modified by Kenton et al. discloses a handrail system comprising a locking mechanism (36 Kenton Figure 2) configured to lock the post 18 in the upright, use position; and a tether (34 Kenton Figure 2) coupled to the locking mechanism, the tether configured to release the post 18 from the locking mechanism in response to a pulling force (Figure 1).  
As to claims 12-14, Alexander as modified by Kenton et al. discloses a handrail system comprising a base plate 22 configured to couple to the bottom end of the post 18 to the stairwell, the post hinge (24 Kenton Figure 1) being coupled to the base plate; a locking mechanism (36 Kenton Figure 2) coupled to the base plate; and a tether (34 Kenton Figure 2) coupled to the locking mechanism, the tether configured to release the post 18 from the base in response to a pulling force (Figure 1). 
As to claim 15, Alexander as modified by Kenton et al. discloses a handrail system wherein the railing hinge (24 Kenton Figure 1) is maintained within a profile of the upper railing 16 (Figure 1).  
As to claims 16, 18 and 21, Alexander discloses a handrail system, comprising: 
an elongate upper railing 16 having a top end coupled to a top end of a post 18 to form a corner; and
a lower railing 14 fixed at a first portion of a stairwell, the lower railing being telescopically coupled to the upper railing;
wherein the upper railing is telescopically extended between a lowered, stowed position and an extended substantially vertical upright, use position;
wherein the upper railing and the lower railing are coaxial when the upper railing is in the extended, use position (Figures 1-3).
Alexander discloses a handrail system wherein the upper railing is telescopically extended between a lowered, stowed position and an extended, use position; instead of comprising a rigid one-piece upper handrail; a railing hinge coupling a bottom end of the upper railing to the lower railing; and a post hinge coupling a bottom end of the post to a second portion of the stairwell; wherein the railing hinge and the post hinge enable the upper railing to rotate between a lowered, stowed position and a substantially vertical upright, use position; and wherein the railing hinge and the post hinge are aligned along the same center line.  
Kenton et al. teach a handrail system comprising a rigid one-piece handrail 16,18,20; a first hinge 24 coupling a bottom end of a first post 16 affixed to a railing 20 to a mounting surface 15; and a second hinge 24 coupling a bottom end of a second post 18 affixed to the rail to a second portion of the mounting surface; wherein the first and second hinges enable the railing to rotate between a lowered, stowed position and a substantially vertical upright, use position; and wherein the first and second hinges are aligned along the same center line; the aligned first and second hinges enabling the handrail to be quickly and easily manipulated between the lowered, stowed position and upright, use position (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handrail system disclosed by Alexander to comprise a rigid one-piece upper handrail rotatably mounted by aligned first and second hinges, as taught by Kenton, such that one hinge couples a bottom end of the upper railing to the lower railing and the other hinge couples a bottom end of the post to a second portion of the stairwell, in order to provide for quick, easy manipulation of the upper handrail between the lowered, stowed position and upright, use position.
As to claim 20, Alexander as modified by Kenton et al. discloses a handrail system wherein the railing hinge (24 Kenton Figure 1) is maintained within a profile of the upper railing 16 and the lower railing 14 (Figure 1).  
As to claims 23 and 24, Alexander discloses a handrail system wherein the stairwell is a bulkhead stairwell and in the stowed position the handrail system fits within the stairwell of the bulkhead (Figures 1-2).  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-16 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/09/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619